Citation Nr: 0107370	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  98-09 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to an increased rating for the postoperative 
residuals of a right knee medial meniscus tear with arthritic 
changes, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active service from June 1951 until July 
1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  


FINDINGS OF FACT

1.  A February 1997 rating decision denied entitlement to 
service connection for right hip and left leg disabilities, 
as well as, entitlement to an increased rating for a right 
knee disability; and a March 1997 rating decision confirmed 
the RO's February 1997 denials. 

2.  The veteran was notified of the March 1997 rating 
decision in a letter dated March 14, 1997.

3.  In a written statement received in October 1997, the 
veteran expressed disagreement with the March 14, 1997, 
notice.

4.  A statement of the case (SOC) concerning the issues 
decided in the March 1997 rating decision was issued on March 
19, 1998.

5.  The veteran filed a VA Form-9, Appeal to Board of 
Veterans' Appeals, on May 15, 1998, but it did not contain 
allegations of error of fact or law concerning the issues in 
the March 1998 SOC.  

6.  The veteran did not file a statement containing 
allegations of error of fact or law concerning the issues of 
entitlement to an increased rating for the postoperative 
residuals of a right knee meniscal tear with arthritic 
changes or to entitlement to service connection for right hip 
and left leg disabilities within 60 days of the March 1998 
SOC or within a year of notification of the March 1997 rating 
decision.


CONCLUSION OF LAW

The veteran has not met the requirements to perfect appeals 
of the denial of an increased rating for the postoperative 
residuals of a right knee meniscal tear with arthritic 
changes or entitlement to service connection for right hip 
and left leg disabilities.  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. § 20.202 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 1997 rating decision, the RO denied an 
increased rating for the postoperative residuals of a right 
knee meniscal tear with arthritic changes and entitlement to 
service connection for right hip and left leg disabilities.  
The veteran was notified later that month.  A March 1997 
rating decision confirmed the RO's February 1997 denials.  On 
March 14, 1997, the veteran was notified of the rating 
decision.  In October 1997, the veteran submitted a notice of 
disagreement (NOD) as to the denials of an increased rating 
for the right knee disability and entitlement to service 
connection for the right hip and left leg disabilities. 

A SOC was issued on March 19, 1998, regarding the issues of 
entitlement to an increased rating for the right knee 
disability and entitlement to service connection for right 
hip and left leg disabilities.  On May 15, 1998, the RO 
received the veteran's VA Form-9, substantive appeal.  
However, the VA Form-9 contained no arguments regarding the 
issues of entitlement to service connection for right hip and 
left leg disabilities or an increased rating for the right 
knee disability.  The next communication that concerned the 
claims of an increased rating for the right knee disability 
and entitlement to service connection for right hip and left 
leg disabilities are arguments filed by the veteran's 
representative in September 2000.  

After an appellant receives the SOC, he must file a formal 
appeal within "sixty days from the date the [SOC] is 
mailed," 38 U.S.C.A. § 7105(d)(3), or within the remainder 
of the one-year period from the date the notification of the 
RO decision was mailed, whichever period ends later.  38 
C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final).  By 
regulation, this formal appeal must consist of either a VA 
Form-9, or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC (SSOC).  The Board will 
construe such argument in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination or determinations 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or SSOC 
which, is not specifically contested.  Proper completion and 
filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202.  A decision as to the adequacy of allegations of 
error of fact or law in a substantive appeal will be made by 
the Board.  When the Board raises the issue of adequacy of 
the substantive appeal, the appellant and his representative, 
if any, will be given notice of the issue and a period of 60 
days following the date on which such notice is mailed to 
present written argument or to request a hearing to present 
oral argument on the question.  The date of mailing of the 
notice will be presumed to be the same as the date of the 
letter of notification.  38 C.F.R. § 20.203.

It should be noted that the veteran was notified by the Board 
of the inadequacy of the appeals regarding entitlement to an 
increased rating for the right knee disability and 
entitlement to service connection for right hip and left leg 
disabilities by letter dated in November 2000.  The Board 
informed the appellant and his representative that the VA 
Form-9 received in May 1998 did not allege specific errors of 
law or fact with respect to the issues of entitlement to an 
increased rating for the right knee disability or to 
entitlement to service connection for right hip and left leg 
disabilities.  The Board informed the appellant that pursuant 
to 38 C.F.R. § 20.203 he was given 60 days from the date of 
the letter to present a written argument or to request a 
hearing to present oral arguments in support of his appeal of 
those issues.  However, both the veteran and his 
representative failed to submit further arguments. 

The Board finds that no adequate substantive appeal has been 
timely filed with respect to the issues of entitlement to an 
increased rating for the postoperative residuals of a right 
knee meniscal tear with arthritic changes or to entitlement 
to service connection for right hip and left leg 
disabilities.  Accordingly, the Board lacks jurisdiction 
regarding the aforesaid issues. 


ORDER

The appeals regarding entitlement to an increased rating for 
the postoperative residuals of a right knee meniscal tear 
with arthritic changes and entitlement to service connection 
for right hip and left leg disabilities are dismissed.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

